Citation Nr: 1507027	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  11-26 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.  He had a subsequent period of unverified service in the Army Reserve from 1978 to 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).


REMAND

In an April 2010 rating decision, the RO denied the Veteran's claims for service connection for PTSD and erectile dysfunction, as secondary to PTSD.  On his October 2011 VA Form 9, the Veteran requested that he be scheduled for a videoconference hearing before a Veterans Law Judge to be held at the RO.  He has yet to be scheduled for this hearing.  Therefore, a remand is necessary in order for the Veteran to be afforded an opportunity to present testimony concerning these claims on appeal before the Board during a video conference hearing.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Schedule the Veteran for a video conference hearing before the Board at the RO for the claims of service connection for PTSD and erectile dysfunction, according to the date of his original request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


